232 F.2d 635
NEW YORK TRAP ROCK CORPORATION, as owner of THE FRANK C. MERTZ, Libelant-Appellee,v.COLONIAL SAND & STONE CO., Inc., Respondent-Appellee, andTHE BUCHANAN SISTERS, David J. Conroy, Inc., Claimant-Appellant.
No. 345.
Docket 23970.
United States Court of Appeals Second Circuit.
Argued April 12, 1956.
Decided May 3, 1956.

Appeal from the United States District Court for the Eastern District of New York; Robert A. Inch, Chief Judge.


1
David J. Conroy, Inc., claimant of the tug Buchanan Sisters, appeals from an interlocutory decree in admiralty holding the tug liable for the damages resulting to the New York Trap Rock Corporation from the sinking of its scow Frank C. Mertz on November 9, 1947, and exonerating respondent Colonial Sand & Stone Co., Inc.


2
Henry C. Eidenbach, New York City (Hagen & Eidenbach and Richard A. Hagen, New York City, on the brief), for New York Trap Rock Corp., libelant-appellee.


3
Leo F. Hanan, New York City (Macklin, Speer, Hanan & McKernan, New York City, on the brief), for Colonial Sand & Stone Co., Inc., respondent appellee.


4
Edward J. Ryan, New York City (Foley & Martin, New York City, on the brief), for David J. Conroy, Inc., claimant-appellant.


5
Before CLARK, Chief Judge, and MEDINA and HINCKS, Circuit Judges.


6
PER CURIAM.


7
The interlocutory decree is affirmed on the opinion of Chief Judge Inch, D.C.E. D.N.Y., 115 F. Supp. 96.